Response to Arguments
The amendment filed in reply to the final rejection has been considered but is not deemed to place the application in condition for allowance and will not be entered because the proposed amendment raises new issues that would require further consideration and/or search.  The amended independent claim(s) now add(s) limitations “the source feature and the drain feature are free of silicon” and remove the limitation “at least one of the source feature or the drain feature is free of silicon”, creating a new scope.  The amendment to claim 9 requires “bottom surfaces of the first salicide layer and the second salicide layer are coplanar with a bottommost surface of the gate stack” and deletes the limitation “the gate stack comprises a gate electrode and spacers adjacent to sidewalls of the gate electrode, wherein the spacers are between the first salicide layer and the gate electrode.” The amendment raises new issues into the prosecution of the instant application and would thus provide grounds for a new search and further consideration.

As noted in the 8/6/21 final rejection, there is no explicit support in the specification for the entirety of claim 1 in a coherent embodiment, especially including “the source feature or the drain feature is free of silicon” and “a germanium concentration of the source feature is greater than the germanium concentration of the first salicide layer.” Applicant argues that the specification contains “explicit, inherent or implicit support” (page 7) but this is not persuasive. The specification as originally filed does not describe “a germanium concentration of the source feature is greater than the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Parendo, whose can be contacted by phone at (571) 270-5030 or directly by fax at (571) 270-6030.  The examiner can normally be reached Monday through Friday from 9 am - 5 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker, can be reached at (303) 297-4722.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/Kevin Parendo/Primary Examiner, Art Unit 2819